Per Curiam.

Gov. Bar R. V(7) provides in part that “[a] person who has been suspended for an indefinite period from the practice of law and thereafter reinstated in the manner hereinafter provided should be disbarred upon being found guilty of subsequent misconduct.”
Our review of the record leads us to conclude that respondent violated DR 1-102(A)(3), (5) and (6) of the Code of Professional Responsibility.
Although the respondent was not reinstated after his indefinite *212suspension, we agree with the board that we have no option available but to impose a permanent disbarment of the respondent given the seriousness of his conviction of extortion and taking into consideration his prior violation of commingling funds. Respondent has moved from the United States, and has failed to file his affidavit of compliance and surrender his certificate of admission as ordered in the suspension entry.
Accordingly, we adopt the recommendation of the board of commissioners, and respondent is hereby permanently disbarred from the practice of law in the state of Ohio.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.